Case 2:19-cv-13726-VAR-MJH ECF No. 68 filed 08/31/20 PagelD.1968 Page 1 of 10

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

Marvin Gerber, Dr. Miriam Brysk,
Plaintiffs,

VS.

Henry Herskovitz, ef al.,

Defendants, Jointly and Severally.

Civil Action No. 2:19-cv-13726
Hon. Victoria A. Roberts

 

Marc M. Susselman (P29481)
Attorney at Law

43834 Brandywyne Rd.
Canton, Michigan 48187
(734) 416-5186
marcsusselman@gmail.com
Attorney for Plaintiffs

 

Ziporah Reich (3979639)

The Lawfare Project

633 Third Ave., 21st Floor
New York, N.Y. 10017

(212) 339-6995
Ziporah@thelawfareproject.org
Co-Counsel for Plaintiffs

 

Timothy S. Wilhelm (P67675)
OFFICE OF THE CITY ATTORNEY
Attorneys for the City of Ann Arbor,
Christopher Taylor, Derek Delacourt,
Stephen Postema, and Kristen Larcom
301 E. Huron St., P.O. Box 8647

Ann Arbor, Michigan 48107-8647
(7340 794-6170

twilhelm@a2gov.org

Cynthia Heenan (P53664)

Hugh M. Davis (P12555)

Constitutional Litigation Associates, PC
Attorneys for Defendants Henry Herskovitz,
Gloria Harb, Tom Saffold, Rudy List and
Chris Mark

220 Bagley St., Ste. 740

Detroit, MI 48226

(313) 961-2255/Fax: (313) 922-5130

Heenan@CoLitPC.Com
Davis@ConLitPC.Com

John A. Shea (P37634)

Attorney for Defendants
Herskovitz, Harb, Saffold, List and
Mark

120 N. Fourth Avenue

Ann Arbor, Michigan 48104

(734) 995-4646

jashea@earthlink.net

 

PLAINTIFFS’ MOTION TO PROVIDE SUPPLEMENTAL AUTHORITY FOR
MOTION FOR RECONSIDERATION OF THE COURT’S ORDER
DISMISSING PLAINTIFFS’ LAWSUIT
Case 2:19-cv-13726-VAR-MJH ECF No. 68 filed 08/31/20 PagelD.1969 Page 2 of 10

Plaintiffs, by and through their attorneys, are filing this motion to provide supplemental
authority in support of their motion for reconsideration of the Court’s Order dismissing their law-
suit. See Lyons v. Lafler, Case No. 2:10-cv-11386 (Aug. 17, 2011) (granting petitioner’s motions
to supplement his position with additional case authority) (Copy attached as Exhibit 1). In sup-
port of the motion, Plaintiffs state as follows:

1. In their motion for reconsideration, Plaintiffs assert that the Court improperly con-
sidered the merits of their claims at the same time that it was considering the Defendants’ Rule
12(b)(1) motions to dismiss based on lack of standing. In so doing, Plaintiffs contend that the
Court granted the Defendants’ Rule 12(b)(6) motions without considering Plaintiffs’ arguments
on the merits, and in so doing the Court went beyond the standard of review for a 12(b)1) motion
and abused its discretion.

2. Supreme Court precedent, 6" Circuit Court precedent, and precedents from other
federal courts have held that it is improper for a federal court to evaluate the merits of the plain-
tiffs claims prior to, or in conjunction with, determining whether the plaintiff has standing to sue.
The Court’s assertion that the protesters’ conduct was absolutely protected by the 1* Amendment
addressed the merits of Plaintiffs’ claims without addressing any of Plaintiffs’ arguments to the
contrary, and in so doing contravened the precedents which preclude considering the merits prior
to, or in conjunction with, determining whether the plaintiff has standing.

This motion is supported by the accompanying brief.

Plaintiffs accordingly request that the Court grant their motion to provide supplemental
authorities in support of their motion for reconsideration.

Respectfully submitted,

By:  /s Ziporah Reich /s Marc M. Susselman
Co-counsel for Plaintiffs Attorney for Plaintiffs

 

 

Dated: August 31, 2020
Case 2:19-cv-13726-VAR-MJH ECF No. 68 filed 08/31/20 PagelD.1970 Page 3 of 10

BRIEF IN SUPPORT OF PLAINTIFFS’ MOTION FOR RECONSIDERATION OF THE
COURT’S ORDER DISMISSING PLANITFFS’ LAWSUIT

TABLE OF CONTENTS

CONTROLLING AUTHORITY .u.............cssccssroccsssccssssccssesecsssssesssscssssscssessoooees ii
INDEX OF AUTHORITIES ..............ccssscsssscsssecssssccssssccssssecssssscscssecsssescosseseonees ill
STATEMENT OF FACTS oui... cccsssscscsreccsrecsseccccssccsssessssscsssscssssscsssssosseees 1
ARGUMENT  _ arrrrrcsccosssssccccssccccceresesccessssccssscssssscscssscssssssscssscocseseoes 1

L IN THE COURSE OF EVALUATING THE DEFENDANTS’ MOTIONS TO
DISMISS PURSUANT TO RULE 12(b)(1) BASED ON STANDING, THE
COURT MADE A RULING ON THE MERITS OF PLAINTIFFS CLAIMS,
AND IN SO DOING CONTRAVENED FEDERAL PRECEDENT
PRECLUDING CONSIDERING THE MERITS PRIOR TO, OR IN
CONJUNCTION WITH, DETERMINING WHETHER THE PLAINTIFF
HAS STANDING TO SUE). 000i e ete eeteteentteeentees 1

CONCLUSION AND RELIEBR ooo. cece cece teeetteeeteenttteeenies 5
Case 2:19-cv-13726-VAR-MJH ECF No. 68 filed 08/31/20 PagelD.1971 Page 4of10

CONTROLLING AUTHORITY
Steel Co. v. Citizens for Better Environment, 523 U.S. 83 (1998)
E.L. v. Matheson, 450 U.S. 398 (1981)
Midwest Media Prop. v. Ohio, 512 F.3d 338 (6" Cir. 2008)
Old River Road, Inc. v. City of Cleveland, 137 Fed. Appx. 760 (6" Cir. 2005)
Catholic League v. City of San Francisco, 624 F.3d 1043 (95h Cir. 2010)
Pitt News v. Fisher, 215 F.3d 354 (3d Cir. 2000)

ACLU vy. Santillanes, 546 F.3d 1313 (10" Cir. 2008)

il
Case 2:19-cv-13726-VAR-MJH ECF No. 68 filed 08/31/20 PagelD.1972 Page 5of 10

 

INDEX OF AUTHORITIES

CASES Pages
ACLU vy. Santillanes, 546 F.3d 1313 (10™ Cit. 2008) o....cccccccsccscescescssessesveseseeseessen 3
American Charities for Reasonable v. Shiffrin, 46 F. Supp. 2d 143 (D. Conn. 1999) 3
Catholic League v. City of San Francisco, 624 F.3d 1043 (95h Cir. 2010)............. 3,4,5
EL. v. Matheson, 450 U.S. 398 (1981)... eee c ttt eee e ete teetenttieeees 2
Koenning v. Suehs, 897 F. Supp. 2d 528 (S.D. Tex. 2012)... 3
Midwest Media Prop. v. Ohio, 512 F.3d 338 (6" Cir, 2008) .....ccccccccscescesceseseeseeseee 2
Old River Road, Inc. v. City of Cleveland, 137 Fed. Appx. 760, 764 (6" Cir. 2005) 2
Pitt News y. Fisher, 215 F.3d 354 (3d Cir. 2000) 20.0.0... cect ccceeteeteeteteeees 3
Steel Co. v. Citizens for Better Environment, 523 U.S. 83 (1998)...........00.cccececeee 1
COURT RULES

Fed. P. Civil P. V2(D)L) eee eee eeeeeeetteeeteetteeeteesteesteenteeetteesteen 2,3

ill
Case 2:19-cv-13726-VAR-MJH ECF No. 68 filed 08/31/20 PagelD.1973 Page 6 of 10

STATEMENT OF FACTS
Plaintiffs incorporate herein the Statement of Facts set forth in Plaintiffs’ Response Op-
posing The City Defendants’ Motion To Dismiss. (Dkt. #50)
ARGUMENT

L IN THE COURSE OF EVALUATING THE DEFENDANTS’ MOTIONS TO DIS-
MISS PURSUANT TO RULE 12(b)(1) BASED ON STANDING, THE COURT
MADE A RULING ON THE MERITS OF PLAINTIFFS CLAIMS, AND IN SO
DOING CONTRAVENED FEDERAL PRECEDENT PRECLUDING CONSIDER-
ING THE MERITS PRIOR TO, OR IN CONJUNCTION WITH, DETERMINING
WHETHER THE PLAINTIFF HAS STANDING TO SUE.

In Steel Co. v. Citizens for Better Environment, 523 U.S. 83 (1998), the Supreme Court
stated, id. at 89, 94:

It is firmly established in our cases that the absence of a valid (as opposed to argu-
able) cause of action does not implicate subject-matter jurisdiction, i.e., the courts’
statutory or constitutional power to adjudicate the case. .... As we stated in Bell v.
Hood, 327 U.S. 678, 682 (1946), “[jJurisdiction ... is not defeated ... by the possi-
bility that the averments might fail to state a cause of action on which petitioners
could actually recover.” Rather, the district court has jurisdiction if “the right of
the petitioners to recover under their complaint will be sustained if the Constitu-
tion and laws of the United States are given one construction and will be defeated
if they are given another.” id., at 685, unless the claim “clearly appears to be im-
material and made solely for the purpose of obtaining jurisdiction or where such a
claim is wholly insubstantial and frivolous.” ... Dismissal for lack of subject-
matter jurisdiction because of the inadequacy of the federal claim is proper only
when the claim is “so insubstantial, implausible, foreclosed by prior decisions of
this Court, or otherwise completely devoid of merit as not to involve a federal con-
troversy.” ...

OK OK

We decline to endorse such an approach [of evaluating the merits prior to deter-
mining whether the court has jurisdiction] because it carries the courts beyond the
bounds of authorized judicial action and thus offends fundamental principles of
separation of powers. This conclusion should come as no surprise, since it is re-
flected in a long and venerable line of our cases. “Without jurisdiction the court
cannot proceed at all in any cause. Jurisdiction is power to declare the law, and
when it ceases to exist, the only function remaining to the court is that of announc-
ing the fact and dismissing the cause.” ... “On every writ of error or appeal, the
first and fundamental question is that of jurisdiction, first, of this court, and then of
the court from which the record comes. This question the court is bound to ask
and answer for itself, even when not otherwise suggested, and without respect to
the relation of the parties to it.” ... The requirement that jurisdiction be estab-

1
Case 2:19-cv-13726-VAR-MJH ECF No. 68 filed 08/31/20 PagelD.1974 Page 7 of 10

lished as a threshold matter “spring[s] from the nature and limits of the judi-

cial power of the United States” and is “inflexible and without exception.” ...

(Emphasis added; italics in the original; some citations omitted.)

See also H.L. v. Matheson, 450 U.S. 398, 430 (1981) (“[S]tanding is a jurisdictional issue, sepa-
rate and distinct form the merits[.]’)

By concluding that the protesters’ conduct was absolutely protected by the 1 Amend-
ment, which was the central question in the lawsuit, while stating that it was limiting its review to
evaluating the Defendants’ motion to dismiss for lack of standing, and not considering any of
Plaintiffs’ numerous arguments to the contrary, the Court contravened the holding in Stee/ Co.
Plaintiffs’ multiple arguments in support of their position that the protesters’ conduct in front of a
Jewish house of worship was not absolutely protected by the 1 Amendment, and was subject to
reasonable time, place and manner restrictions, were not “so insubstantial, implausible, foreclosed
by prior decisions of [the Supreme] Court, or otherwise completely devoid of merit as not to in-
volve a federal controversy.” The Court accordingly overstepped the bounds of legitimate re-
view in evaluating the Defendants’ motion to dismiss pursuant to Rule 12 (b)(1).

The Supreme Court’s holding in Stee/ Co. was reiterated by several judges of the Sixth
Circuit Court of Appeals in Midwest Media Prop. v. Ohio, 512 F.3d 338 (6" Cir. 2008), dissent-
ing from a denial of en banc review, stating, id. at 340:

More than simply denying Plaintiffs standing in the entirety of their prior restraint

claims, the majority instead determined — incorrectly — that portions of the overall

sign ordinance scheme are constitutionally valid, then used this determination to

hold that Plaintiffs lack a redressable injury. ... Not only does its holding on some

of the merits of Plaintiffs[’] prior restraint claim conflict with Sixth Circuit prece-

dent ... , but its decision to reach the merits of some portions of a claim and then

use this merits determination to deny standing on the remainder conflicts with both

our well-established precedent and that of the Supreme Court. [citing Steel Co. ]

Old River Road, Inc. v. City of Cleveland, 137 Fed. Appx. 760, 764 (6" Cir. 2005)

(“Before turning to the merits, [a court] must address the plaintiffs’ standing

to raise several constitutional claims and must do so even though some of

those constitutional claims are easier to resolve than the standing question at-
tached to them.”) ... (Emphasis added; some citations omitted)
Case 2:19-cv-13726-VAR-MJH ECF No. 68 filed 08/31/20 PagelD.1975 Page 8 of 10

The principle that the question of standing must be decided separate and apart from evalu-
ating the merits of the plaintiff's claims has been repeatedly recognized by other federal courts.
See, e.g., Pitt News v. Fisher, 215 F.3d 354, 360 (3d Cir. 2000) (“[OJur determination of the like-
lihood of success on the merits of the case is a separate inquiry from the threshold issue of article
III standing.”); ACLU v. Santillanes, 546 F.3d 1313, 1319 (10" Cir. 2008) (“Standing is not a
proxy for ruling on the merits and is determined at the outset of the lawsuit.”); American Chari-
ties for Reasonable v. Shiffrin, 46 F. Supp. 2d 143, 149 (D. Conn. 1999) (“Article III ... requires
the district court, quite apart from any consideration of the merits of the substantive claims, to
determine initially whether plaintiff has standing.”); Koenning v. Suehs, 897 F. Supp. 2d 528, 538
(S.D. Tex. 2012) (“The standing of a party is a threshold question apart from the merits of the
claim to determine if the ‘litigant is entitled to have the court decide the merits of the dispute.’
Warth v. Seldin, 422 U.S. 490, 498, 517-18 ... (1975) .... .”)

In Catholic League v. City of San Francisco, 624 F.3d 1043 (9"" Cir. 2010), the Court
stated, id. at 1049:

It is, of course, incumbent upon the courts to apply standing doctrine neutrally, so

that it does not become a vehicle for allowing claims by favored litigants and dis-

allowing disfavored claimants from even getting their claims considered. Without

neutrality, the courts themselves can become accessories to unconstitutional en-
dorsement or disparagement. Standing is emphatically not a doctrine for shut-

ting the courthouse door to those whose causes we do not like. Nor can stand-

ing analysis, which prevents a claim from being adjudicated for lack of jurisdic-

tion, be used to disguise merits analysis, which determines whether a claim is one

for which relief can be granted if factually true. (Emphasis added.)

This Court has flagrantly violated the doctrine of neutrality underscored by the Ninth Cir-
cuit. The Court violated this principle at the very outset of its Order, stating at *2: “Plaintiffs
seek monetary damages and ask the Court to enjoin these Defendants from engaging in peaceful

political speech in public areas. The Constitution simply does not tolerate such restraint.” By

deciding the merits of the lawsuit against Plaintiffs before even determining if they had standing,
Case 2:19-cv-13726-VAR-MJH ECF No. 68 filed 08/31/20 PagelD.1976 Page 9 of 10

and allowing its decision on the merits against Plaintiffs to dictate whether the Plaintiffs had
standing, the Court went well beyond its authority in reviewing a Rule 12(b)(1) motion.

Moreover, the Court’s holding that these Plaintiffs do not have standing based on their
claim that the protesters’ conduct, repeatedly using speech to insult, degrade and stigmatize their
Jewish ethnicity and impair their right to engage in the free exercise their religion without being
harassed, aided and abetted by the City of Ann Arbor’s refusal to enforce its sign ordinance over
a period of 585 weeks, constitutes state sponsored violation of the Plaintiffs’ 1 Amendment right
to freely exercise their religion, is directly rebutted by the Court’s decision in Catholic League, in
which a Catholic civil rights organization and two devout Catholics sued the City of San Fran-
cisco for passing a resolution which condemned Cardinal William Levada for having issued a di-
rective that Catholic Charities “stop placing children in need of adoption with homosexual house-
holds.” /d. at 1047. In holding that the plaintiffs had standing based on a violation of their free
exercise of religion, the Court stated, id. at 1052-53:

Plaintiffs allege that they are directly stigmatized by San Francisco’s actions.
They allege that the stigmatizing resolution leaves them feeling like second-class
citizens of the San Francisco political community, and expresses to the citizenry of
San Francisco that they are. The cause of the plaintiffs’ injury here is not specula-
tive: it is the resolution itself. ...

OK OK

Plaintiffs seek a declaratory judgment that the resolution is unconstitutional, and
nominal damages for the violation of their rights. By declaring the resolution un-
constitutional, the official act of the government becomes null and void. Even
more important, a declaratory judgment would communicate that their government
is constitutionally prohibited from condemning the plaintiffs’ religion, and that
any such condemnation is itself to be condemned. This would reaffirm the fun-
damental principle that [t]he basic purpose of the religion clause of the First
Amendment is to promote and assure the fullest possible scope of religious
liberty and tolerance for all and to nurture the conditions which secure the
best hope of attainment of that end.

The fullest realization of true religious liberty requires that government neither en-
gage in nor compel religious practices, that it effect no favoritism among sects or
between religion and nonreligion, and that it work deterrence of no religious be-

lief.
Case 2:19-cv-13726-VAR-MJH ECF No. 68 filed 08/31/20 PagelD.1977 Page 10 of 10

(Italics in the original; emphasis added; footnotes omitted.)

Plaintiffs have made a comparable argument, that, despite Ann Arbor’s Resolution con-
demning the conduct of the protesters, by its repeated failure to enforce its sign ordinance which
prohibits the protesters from placing their Antisemitic, anti-Zionist and anti-Israeli signs in the
public right-of way, the City is effectively aiding and abetting the protesters’ degradation of the
Jewish religion and of the congregants, including Plaintiffs, who attend Sabbath services at Beth
Israel Synagogue. Under the holding in Catholic League, Plaintiffs clearly have standing to make
this claim, and the Court’s pre-judging their right to standing by improperly ruling on the merits
of their claims has violated Supreme Court, 6" Circuit and other federal court precedents, and has
done a disservice to Plaintiffs’ constitutional right to seek redress in this Court, as is their right
under the 1 Amendment.

CONCLUSION AND RELIEF

Plaintiffs accordingly request that the Court consider the supplemental case authority cited
above, grant Plaintiffs’ motion for reconsideration, reverse its Order dismissing their lawsuit and
reinstate the lawsuit.

Respectfully submitted,

By:  /s Ziporah Reich /s Marc M. Susselman
Co-counsel for Plaintiffs Attorney for Plaintiffs

 

 

Dated: August 31, 2020
